IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN W. LUBBERS, II,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3299

MADELYN H. LUBBERS,

      Appellee.


_____________________________/

Opinion filed February 11, 2015.

An appeal from the Circuit Court for Clay County.
Mark J. Borello, Judge.

Brian P. North of Kenny Leigh & Associates, Mary Esther, for Appellant.

Jason K. Hutchinson of Hutchinson Law, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.


PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.